Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2014

                                      No. 04-14-00769-CV

                            IN THE INTEREST OF G.C.D., a child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00697
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On October 31, 2014, the trial court signed an order terminating Appellant’s rights to her
child G.C.D. On November 4, 2014, Appellant filed a notice of accelerated appeal. See TEX. R.
APP. P. 26.1(b). The reporter’s record was due on November 14, 2014. See id. R. 35.1(b).
        On November 19, 2014, court reporter David R. Zarate filed a notification of late
reporter’s record. He indicated that his work load had prevented him from timely filing the
reporter’s record in this appeal; he asked for an extension of time to file the record until
December 4, 2014.
        The children’s “need for permanence is the paramount consideration for [their] present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012)).
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed with this court by December 4, 2014. Cf. TEX. R. APP.
P. 35.3(c) (limiting an extension in an accelerated appeal to ten days). Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), the clerk of this court is directed to deliver a copy of this order to the
Honorable Charles Montemayor, Associate Judge of the 150th Judicial District Court. See also
TEX. R. APP. P. 28.4 (b) (providing that in appeals from orders terminating parental rights, “the
trial court must direct the official or deputy reporter to immediately commence the
preparation of the reporter’s record. The trial court must arrange for a substitute
reporter, if necessary.” (emphasis added)).
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court